Title: From Thomas Jefferson to Jonathan Thompson, 25 June 1821
From: Jefferson, Thomas
To: Thompson, Jonathan


						Sir
						
							Monticello
							June 25. 21.
						
					I am thankful to you for your notice of the 14th respecting a box of seeds—this comes from the king’s garden at Paris. they send me a box annually, depending on my applying it for the public benefit. I have generally had them delivered for  a public garden at Philadelphia or to Dr Hosack for the Botanical garden of N. York. I am inclined to believe that he now recieves such an one from the same place. if he does not, be so good as to deliver it to him. but if of no use to him let it come to Richmond to the care of Capt Bernard Peyton  my correspondent there, and your note of any expence attending it will be immediately replaced either by him or myself.I recieve annually books from Paris, & wines from Marseilles and they are addressed generally to the Collector of the port where the vessel is to arrive. should any such come at any time to your port you will greatly oblige me by notifying it to me with a note of the duties and other expences which shall always be remitted by return of mail. the articles will be always to be forwarded to the above place & address. this indulgence your predecessor & the Collectors of the other ports have been so kind as to extend to me, and I make a point to remit all costs immediately.Be pleased to accept the assurance of my great esteem & respect
						Th: Jefferson
					